Exhibit 10.36
 


 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement") is made as of this 17th day of
October, 2008, by and between BE Aerospace, Inc., a Delaware corporation (the
"Company") and Ryan M. Patch (the "Executive").
 
RECITALS
 
WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment on the terms and conditions hereafter set forth; and
 
WHEREAS, the Company wishes to make secure for itself the experience, abilities
and services of the Executive and to prevent the loss of such experience,
services and abilities; and
 
WHEREAS, the Executive has successfully completed drug/substance abuse testing,
and the Company has received the results of such testing;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:
 
 1.           Employment. The Company shall employ the Executive, and the
Executive shall perform services for and continue in the employment of the
Company, for an initial period of three (3) years commencing on December 22,
2008 and ending on December 21, 2011, provided, however, that the Executive's
employment hereunder shall automatically be extended from year to year for
additional one (1) year periods on and after December 22, 2011, until either the
Company or the Executive gives the other party at least six (6) months written
notice prior to the then-applicable "Expiration Date" (as hereinafter defined)
of its or his desire to terminate this Agreement, unless the Executive's
employment is terminated earlier pursuant to this Agreement. For purposes of
this Agreement (i) the term "Employment Term" shall mean the initial three (3)
year period and all automatic one (1) year extensions thereof, and (ii) the term
"Expiration Date" shall mean December 21st of either calendar year 2011 or any
subsequent calendar year if the Employment Term is extended on and after
December 22, 2011.
 
 2.           Position and Duties. The Executive shall serve the Company in the
capacity of Vice President-Law, shall be accountable to, and shall have such
other powers, duties and responsibilities, consistent with this capacity, as may
from time to time be prescribed by the Senior Vice President and Chief Financial
Officer of the Company, or his designee. Effective as of July 1, 2009 the
Executive shall serve in the additional capacity of General Counsel and
Corporate Secretary. The Executive shall perform and discharge, faithfully,
diligently and to the best of his ability, such powers, duties and
responsibilities. The Executive shall devote all of his working time and efforts
to the business and affairs of the Company. The Executive's office shall be
located in Wellington, FL or such other location within a thirty (30) mile
radius as determined by the Company at its discretion.
 

--------------------------------------------------------------------------------


 
3.           Compensation.
 
 (a)  Salary. During the Employment Term, the Executive shall receive a salary
(the "Salary") payable at the rate of $365,000 per annum. Such rate shall be
subject to adjustment from time to time by the Compensation Committee of the
Board of Directors (the "Compensation Committee"); provided, however, that it
shall at no time be adjusted below the Salary then in effect. The Salary shall
be payable biweekly or in accordance with the Company's current payroll
practices, less all required deductions. The Salary shall be pro-rated for any
period of service less than a full year.
 
 (b)  Incentive Bonus. During the Employment Term, the Executive may receive an
incentive bonus of up to 80% of the Salary for each fiscal year or portion
thereof during which the Executive has been employed hereunder, in accordance
with the executive bonus plan then in effect, as determined by the Compensation
Committee in its sole discretion at the end of the applicable fiscal year. The
incentive bonus shall be paid in accordance with Company policy, but in any
event, no later than March 15th of the year following the year in which it shall
accrue.
 
 (c)  Expenses. During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company's policies in effect
from time to time.
 
 (d)  Benefits.
 
 (i)  During the Employment Term, the Executive shall be entitled to participate
in or receive benefits under any life or disability insurance, health, pension,
retirement, accident, and other employee benefit plans, programs and
arrangements made generally available by the Company to its executives, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements as in effect from time to time. In
accordance with the Company policies as in effect from time to time, the
Executive shall also be entitled to paid vacation in any fiscal year during the
Employment Term as well as all paid holidays given by the Company to its
employees.
 
 (ii)  In addition, upon the Executive's Separation from Service due to his
death or Incapacity (as defined below), the Executive and his eligible
dependents shall be entitled, on similar terms and conditions as active
executives, to participate in all medical, dental and health benefit plans
available to the Company's executive officers from the Termination Date (as
defined below) until the second (2nd) anniversary of the Termination Date. To
the extent that reimbursable medical and dental care expenses constitute
deferred compensation for purposes of Section 409A of the Code, the Company
shall reimburse the medical and dental care expenses as soon as practicable
consistent with the Company's practice, but in no event later than the last day
of the calendar year next following the calendar year in which such expenses are
incurred.
 
 (e)  Automobile. Without limiting the generality of the foregoing, during the
Employment Period, the Executive shall be furnished with an automobile allowance
(the "Automobile Allowance") of $1,100 per month less applicable taxes payable
in accordance with Company policy; but in no event later than March 15th of the
year following the year in which it will accrue.
 
2

--------------------------------------------------------------------------------


 
 (f)       Equity Compensation. So long as employed, Executive shall be entitled
to participate in any applicable equity compensation program in effect from time
to time. Notwithstanding any provision in the applicable award documents, the
Executive's equity awards will immediately become fully vested and unrestricted
and, to the extent applicable, be settled within thirty (30) days following (i)
the Termination Date (as defined below) in the event of the termination of the
Executive's employment by the Company without Cause or due to the Executive's
death or Incapacity or (ii) upon a Change of Control (as defined below).
 
4.           Termination and Compensation Thereon.
 
 (a)  Termination. Subject to the terms and conditions of this Agreement, the
Executive's employment pursuant to this Agreement may be terminated either by
the Executive or the Company at any time and for any reason. The term
"Termination Date" shall mean the earlier of (i) the Expiration Date; or (ii) if
the Executive's employment is terminated (x) by his death, the date of his death
or (y) for any other reason, the date on which such termination is to be
effective pursuant to the notice of termination given by the party terminating
the employment relationship.
 
 (b)  Death. The Executive's employment hereunder shall terminate upon his
death. In such event, the Company shall, within thirty (30) days following the
date of death, pay to such person as the Executive shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to his estate, a lump sum amount equal to:
 
 (i)  any accrued and unpaid Salary through the Termination Date;
 
 (ii)  any bonuses declared to be payable to Executive for any fiscal periods of
the Company prior to the Termination Date;
 
 (iii)  the Salary and Automobile Allowance (at the rate in effect as of the
Termination Date) payable during the period from the Termination Date through
the Expiration Date.
 
 (c)  Incapacity. If, in the reasonable judgment of the Compensation Committee
as a result of the Executive's incapacity due to physical or mental illness, the
Executive shall have been absent from his full-time duties as described
hereunder for the entire period of six (6) consecutive months ("Incapacity"),
the Executive's employment shall terminate at the end of the six (6)-month
period, In such event, upon the Termination Date, the Company shall pay to the
Executive a lump sum payment equal to:
 
 (i)      any accrued and unpaid Salary through the Termination Date;
 
 (ii)      any bonuses declared to be payable to Executive for any fiscal
periods of the Company prior to the Termination Date; and
 
 (iii)      the Salary and Automobile Allowance (at the rate in effect as of the
Termination Date) payable during the period from the Termination Date through
the Expiration Date.
 
3

--------------------------------------------------------------------------------


 
The lump sum payment shall be made on the date that is six months and one day
following the Termination Date provided that prior to the payment date the
Executive signs a waiver and release agreement in the form generally utilized by
the Company and such waiver and release becomes effective and irrevocable in its
entirety. The Company's obligation to pay the Executive his Salary and
Automobile Allowance shall terminate if the Executive subsequently takes other
employment to the extent of the Executive's salary and benefits from such other
employment. Any dispute between the Compensation Committee and the Executive
with respect to the Executive's Incapacity shall be settled by reference to a
competent medical authority mutually agreed to by the Compensation Committee and
the Executive, whose decision shall be binding on all parties.
 
 (d)  Termination for Cause; Voluntary Resignation.
 
 (i)  If the Company terminates the Executive's employment for Cause or the
Executive resigns his employment for any reason (other than pursuant to Section
4(f)), the Company shall have no further obligations to the Executive hereunder
after the Termination Date, except for unpaid Salary and benefits accrued
through the Termination Date.
 
 (ii)  For purposes of the Agreement, "Cause" shall mean (i) after receipt of
written notice of such Cause and reasonable opportunity to cure, the Executive's
material failure, refusal or neglect to perform and discharge his powers, duties
and responsibilities hereunder (including duties prescribed by the Compensation
Committee pursuant to Section 2 above), other material breach of the terms
hereof, or breach of any fiduciary duties Executive may have because of any
position Executive holds with the Company or any subsidiary or affiliate
thereof; or (ii) the conviction of Executive of a felony by a court of competent
jurisdiction in a judgment which has become final and non-appealable.
 
 (e)  Termination Without Cause. The Company may terminate the Executive's
employment hereunder at any time without Cause upon six (6) months advance
written notice to Executive of such termination. In such event, upon the
Termination Date, the Company shall pay to the Executive a lump sum payment
equal to:
 
 (i)      any accrued and unpaid Salary through the Termination Date;
 
 (ii)      any bonuses declared to be payable to Executive for any fiscal
periods of the Company prior to the Termination Date;
 
 (iii)      the Salary payable during the period from the Termination Date
through the Expiration Date;
 
 (iv)      one (1) times the Salary in effect as of the Termination Date, which
sum amount shall not be pro-rated and shall be paid in addition to the Salary
due and payable under (i) and (iii) above; and
 
 (v)      a lump sum equal to his target incentive bonus for the year in which
the Termination Date occurs.


4

--------------------------------------------------------------------------------


 
The lump sum payment shall be made on the date that is six months and one day
following the Termination Date provided that prior to the payment date the
Executive signs a waiver and release agreement in the form generally utilized by
the Company and such waiver and release becomes effective and irrevocable in its
entirety.
 
 (f)       Change of Control.
 
 (i)  If a "Change of Control" occurs during the Employment Period and
following, or in connection with, such Change of Control, the Executive's
employment is terminated by the Company without Cause, or the Executive resigns
his employment due to (i) a material adverse change in the Executive's position,
location, powers, duties or responsibilities under Section 2 above without his
agreement, or (ii) the elimination or reduction in any compensation or benefit
payable or otherwise extended to the Executive hereunder (including as set forth
in Section 3 above), the Company or its successor in interest shall give prompt
notice to the Executive of any such termination, change, elimination or
reduction and pay to the Executive a lump sum payment equal to:
 
a.       
any accrued and unpaid Salary through the Termination Date;

 
b.       
any bonuses declared to be payable to Executive for any fiscal periods of the
Company prior to the Termination Date;

 
c.       
a lump sum amount equal to the Executive's Salary in effect as of the
Termination Date, which lump sum amount shall not be pro-rated and shall be paid
in addition to the Salary due and payable under (a) above and (d) below;

 
d.       
the Salary and Automobile Allowance (in effect as of the date of the Change of
Control) payable during the period from the Termination Date through the
Expiration Date; and

 
e.       
a lump sum equal to his target incentive bonus for the year in which the
Termination Date occurs.

 
The lump sum payment shall be made on the date that is six months and one day
following the Termination Date provided that prior to the payment date the
Executive signs a waiver and release agreement in the form generally utilized by
the Company and such waiver and release becomes effective and irrevocable in its
entirety.
 
 (ii)  In addition, the Company shall provide the Executive and his eligible
dependents with continued participation in medical, dental and health benefit
plans available to the Company's executive officers on similar terms and
conditions as active executives, from the Termination Date until the Expiration
Date; provided, however, that the continuation of such benefits shall be subject
to the respective terms of the applicable plan, as in effect from time to time,
and the timely payment by the Executive of his applicable share of the
applicable premiums in effect from time to time. To the extent that reimbursable
medical and dental care expenses constitute deferred compensation for purposes
of Section 409A of the Code, the Company shall reimburse the medical and dental
care expenses as soon as practicable consistent with the Company's practice, but
in no event later than the last day of the calendar year next following the
calendar year in which such expenses are incurred.
 
5

--------------------------------------------------------------------------------


 
 (iii)     For purposes of the Agreement, a "Change of Control" shall mean a
"change in control event" within the meaning of the default rules under Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder (the "Code"). The obligations of the Company
pursuant to this Section 4(f) shall survive any termination of this Agreement or
the Executive's employment or any resignation of such employment by the
Executive pursuant to this Section 4(f).
 
5.   Amendments.  No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.
 
6.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or sent by
telecopy or three days after being mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
 
  If to the Company, to it at:
 
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL 33414
Attention: Senior Vice President and Chief Financial Officer
 
with a copy to:
 
BE Aerospace, Inc.
1400 Corporate Center Way Wellington, FL 33414
Attention: General Counsel
 
  If to the Executive, to him at:
 
Ryan M. Patch
15880 Rolling Meadow Circle Wellington, FL 33414-0000
 
7.           Entire Agreement. This Agreement, the Proprietary Rights Agreement
attached hereto as Exhibit A, and the Letter of Employment Offer constitute the
entire agreement among the parties hereto pertaining to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties.
 
8.   Headings. The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.
 
6

--------------------------------------------------------------------------------




9.   Counterparts. This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.
 
10.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida.
 
11.           Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
 
12.   Section 409A.
 
 (a)  If any amounts that become due under Sections 3(f) or 4 of this Agreement
constitute "nonqualified deferred compensation" within the meaning of Section
409A of the Code and the regulations promulgated thereunder ("Section 409A"),
payment of such amounts shall not commence until the Executive incurs a
"Separation from Service" (as defined below) if and only if necessary to avoid
accelerated taxation or tax penalties in respect of such amounts.
 
 (b)  Notwithstanding any provision of this Agreement to the contrary, if
Executive is a "Specified Employee" (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first business day following the date that is six months after the
Executive's Separation from Service for any reason other than death or (ii) the
Executive's date of death. The provisions of this Section 12(b) shall only apply
if required to comply with Section 409A of the Code.
 
 (c)  For purposes of this Agreement, "Separation from Service" shall have the
meaning set forth in Section 409A(a)(2)(A)(i) of the Code and determined in
accordance with the default rules under Section 409A. "Specified Employee" shall
have the meaning set forth in Section 409A(a)(2)(B)(i) of the Code, as
determined in accordance with the uniform methodology and procedures adopted by
the Company and then in effect.
 
 (d)  If any provision of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code, or could cause any amounts
or benefits hereunder to be subject to taxes, interest and penalties under
Section 409A of the Code, the Company may, in its sole discretion and without
the Executive's consent, modify the Agreement to: (i) comply with, or avoid
being subject to, Section 409A of the Code, (ii) avoid the imposition of taxes,
interest and penalties under Section 409A of the Code, and/or (iii) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without contravening the provisions of Section 409A of the Code. This Section
12(d) does not create an obligation on the part of the Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under this
Agreement will not be subject to interest and penalties under Section 409A of
the Code.
 
 (e)  Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a "deferral of
compensation" within the meaning of Section 409A. No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.
 
7

--------------------------------------------------------------------------------




13.   Certain Additional Payments.
 
 (a)  In the event that any amount or benefit paid, distributed or otherwise
provided to the Executive by the Company pursuant to this Agreement determined
without regard to any additional payment required under this Section 13 (the
"Covered Payments"), would be subject to the excise tax imposed by Section 409A
of the Code or any interest or penalties payable with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive from the Company an additional payment (the "Gross-Up
Payment,") in an amount that shall fund the payment by the Executive of any
Excise Tax on the Covered Payments, as well as all income and employment taxes
on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment and any
interest or penalties imposed with respect to income and employment taxes
imposed on the Gross-Up Payment. For this purpose, all income taxes will be
assumed to apply to the Executive at the highest marginal rate.
 
 (b)  A nationally recognized firm of independent accountants, selected by the
Company shall perform the foregoing calculations. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. Such accounting firm shall apply the provisions of this
Section 13 in a reasonable manner and in good faith in accordance with then
prevailing practices in the interpretation and application of Section 409A of
the Code. For purposes of applying the provisions of this Section 13, the
Company shall be entitled to rely on the written advice of legal counsel or such
accounting firm as to whether one or more Covered Payments is subject to the
provisions of Section 409A of the Code.
 
 (c)  The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Executive within thirty (30) calendar days after the date
that such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or the Executive. If the accounting firm
determines that no Excise Tax is payable with respect to a Covered Payment, it
shall furnish the Company and the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
such Covered Payment. Any good faith determinations of the accounting firm made
hereunder shall be final, binding, and conclusive upon the Company and the
Executive.
 
 (d)  The Gross-Up Payment shall be paid within thirty (30) days after such
amount is determined by the Company in accordance with the provisions of this
Section 8, but in no event later than the last day of the calendar year
following the calendar year in which the Executive remits the Excise Tax.
 
14.           Enforceability; Waiver. The invalidity and unenforceability of any
term or provision hereof shall not affect the validity or enforceability of any
other term or provision hereof. The Executive's or the Company's failure to
insist upon strict compliance with any provision hereof or any other provision
of this Agreement or the failure to assert any right that the Executive or the
Company may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement. Similarly, the
waiver by any party hereto of a breach of any provision of this Agreement by the
other party will not operate or be construed as a waiver of any other or
subsequent breach by such other party.
 
8

--------------------------------------------------------------------------------


 
15.           Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns. This Agreement may be assigned by the Company. The Executive
may not assign or delegate his duties under this Agreement without the Company's
prior written approval.
 
16.           Survival. The entitlement of the Executive and the obligations of
the Company pursuant to Sections 3 and 4 hereof shall each survive any
termination or expiration of this Agreement, or any termination or resignation
of the Executive's employment, as the case may be.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

  EXECUTIVE           /s/ Ryan M. Patch     Ryan M. Patch                 BE
AEROSPACE, INC.           /s/ Thomas P. McCaffrey     Thomas P. McCaffrey    
Senior Vice President and Chief Financial Officer  

 
 
9

--------------------------------------------------------------------------------


 
Exhibit A
 
Proprietary Rights Agreement
 
 
 